DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to foreign priority benefits of 102019110840.3, filed 04/26/2019.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. 
Argument 1: Regarding claim 1, the applicant argues that Sato does not include an eleventh claim. Sato does not mention “vehicle” in any claim or any other portion thereof. In addition, reference made to “dielectric substrate” within Sato appears to refer to dielectric substrate 12a shown in Fig. 3B. The dielectric substrate 12a is part of the antenna substrate 12 and not part of a vehicle. Sato does not make up for the deficiencies of Charvat.
Response 1: The examiner disagrees. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim amendment has changed the scope of invention. Claim 1 is now rejected with Holzmann et al. (DE10221989 A1), and further in view of) Jarvis et al. (US 2013/0050046 A1).

Argument 2: Regarding claim 1, the applicant argues that the combination of reference does not teach mounting an RF chip on a ground layer of the conformal RF antenna. 
Response 2: The examiner disagrees. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument 3: The applicant argues that claim 15 includes analogous, though not necessarily coextensive features in conjunction with claim 1.
Response 3: The examiner disagrees. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim amendment has changed the scope of invention. Claim 1 is now rejected with Holzmann et al. (DE10221989 A1), and further in view of) Jarvis et al. (US 2013/0050046 A1).

Argument 4: The combination of references does not teach or fairly suggest "a cavity that extends through the ground layer, the flexible dielectric substrate, and the antenna layer, wherein the cavity is configured to provide a thermal path for dissipating thermal energy generated by the RF chip in a direction away from the RF chip," as recited in claim 5.
Response 4: The examiner disagrees. Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim amendment has changed the scope of invention. Claim 5 is now rejected with Holzmann et al. (DE10221989 A1)/Jarvis et al. (US 2013/0050046 A1), and further in view of Chen et al. (US 2010/0327068 A1).

Argument 5: Ahmadolo does not teach or fairly suggest "wherein the first coupling structure is mounted to the ball grid array laminate such that the first coupling structure is arranged between the ball grid array laminate and the conformal RF antenna, wherein the ball grid array laminate is configured to receive the RF signal from the RF chip and couple the RF signal into the first coupling structure," as recited in claim 13. Accordingly, the combination of references does not teach or fairly suggest each and every feature of claim 13.
Response 5: The examiner disagrees. Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim amendment has changed the scope of invention. Claim 13 is now rejected with Holzmann et al. (DE10221989 A1)/Jarvis et al. (US 2013/0050046 A1), and further in view of Jeong et al. (US 2019/0103653 A1).
Amendment to claims 1, 5, 9-11, 13, 15, 20 and 22 has been acknowledged.
Addition of new claims 23-31 has been acknowledged.
Cancellation of claims 6-8, 12 and 21 has been acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation, and further in view of) Jarvis et al. (US 2013/0050046 A1).
Regarding Claim 1, Holzmann et al. (‘989) discloses “a radio frequency (RF) device (paragraph 1: antenna systems for detecting surroundings by means of radar; paragraph 16: each antenna element in the RF distribution network is provided with an RF signal), comprising: 
a conformal RF antenna configured to be mounted on a non-metallic component of a vehicle (paragraph 6: a motor vehicle antenna system having a plurality of planar antenna elements; paragraph 8: the antenna elements are distributed on the bumper of the motor vehicle; paragraph 14: according to the plan view of a motor vehicle 1 shown in the figure, a plurality of antenna elements 2 are mounted in a body-compliant manner on the front side of the bonnet and on the bumper in its front region... the respective antenna elements 2 are individually driven by a drive device or RF distribution 3; paragraph 17: conformal patch antennas; paragraph 19: because of the use of thin metal surfaces as antenna elements, there is the possibility of design-neutral attachment behind plastic surfaces or on the plastic surface behind the lacquer layer; paragraph 20: conformal antenna network in the front region of the motor vehicle).” 
Holzmann et al. (‘989) does not explicitly disclose that the conformal RF antenna is configured to “operate at frequencies greater than 10GHz, wherein the conformal RF antenna comprises a ground layer, an antenna layer comprising at least one radiating element, and a flexible dielectric substrate interposed between the ground layer and the antenna layer; and an RF chip mounted on the ground layer of the conformal RF antenna and electrically coupled to the conformal RF antenna to transfer an RF signal of a frequency greater than 10 GHz to the conformal RF antenna.”
Jarvis et al. (‘046) relates to electronic devices having antennas used in wireless communications supporting any band of interest.  Jarvis et al. (‘046) teaches that the conformal RF antenna is “configured to operate at frequencies greater than 10GHz (paragraph 29: antennas in device 10 may be used to support any communications bands of interest... signals at 60 GHz; paragraph 33: wireless communications circuitry 34 can include circuitry for other short-range and long-range wireless links if desired, including 60 GHz transceiver circuitry), 
wherein the conformal RF antenna comprises a ground layer (paragraph 53: Figure 9: antenna 40 in region 22 of device 10 may be formed from a ground plane such as ground plane 208), an antenna layer comprising at least one radiating element (paragraph 53: Antenna resonating element 108 may be formed from a segment of peripheral conductive housing member 122 that extends between gap 202 and gap 204 (as an example). This segment of peripheral conductive housing member 122 may serve as conductive structure 114 of FIG. 8 and may form inverted-F antenna resonating element arm structures such as arm 104 of FIG. 7), and a flexible dielectric substrate interposed between the ground layer and the antenna layer (paragraph 55: Figure 10: radio-frequency transceiver circuitry 90 may be mounted on substrate 214...substrate 214 may be a plastic carrier, a printed circuit formed from a flexible sheet of polymer (e.g., a flex circuit formed form a layer of polyimide with patterned conductive traces)); and 
an RF chip mounted on the ground layer of the conformal RF antenna and electrically coupled to the conformal RF antenna to transfer an RF signal of a frequency greater than 10 GHz to the conformal RF antenna (paragraph 53:  Ground plane 208 may also include other conductive structures such as integrated circuits, conductive ground plane structures in printed circuit board, and other electrical components)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989) with the teaching of Jarvis et al. (‘046) for having customizable antenna structure to accommodate a configuration of antenna and radio frequency circuits (Jarvis et al. (‘046) – paragraph 9). In addition, both prior art references, (Holzmann et al. (‘989) and Jarvis et al. (‘046)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Regarding Claim 15, Holzmann et al. (‘989) discloses “a method, comprising: mounting a radio frequency (RF) chip on a conformal RF antenna (paragraph 1: antenna systems for detecting surroundings by means of radar; paragraph 16: each antenna element in the RF distribution network is provided with an RF signal), 
mounting the conformal RF antenna on a non-metallic component of a vehicle (paragraph 6: a motor vehicle antenna system having a plurality of planar antenna elements; paragraph 8: the antenna elements are distributed on the bumper of the motor vehicle; paragraph 14: according to the plan view of a motor vehicle 1 shown in the figure, a plurality of antenna elements 2 are mounted in a body-compliant manner on the front side of the bonnet and on the bumper in its front region... the respective antenna elements 2 are individually driven by a drive device or RF distribution 3; paragraph 17: conformal patch antennas; paragraph 19: because of the use of thin metal surfaces as antenna elements, there is the possibility of design-neutral attachment behind plastic surfaces or on the plastic surface behind the lacquer layer; paragraph 20: conformal antenna network in the front region of the motor vehicle).”
Holzmann et al. (‘989) does not explicitly disclose “mounting a radio frequency (RF) chip on a conformal RF antenna”, “the conformal RF antenna comprises a ground layer, an antenna layer comprising at least one radiating element, and a flexible dielectric substrate interposed between the ground layer and the antenna layer, wherein the RF chip is mounted to the ground layer.”
Jarvis et al. (‘046) relates to electronic devices having antennas used in wireless communications supporting any band of interest.  Jarvis et al. (‘046) teaches “mounting a radio frequency (RF) chip on a conformal RF antenna (paragraph 53:  Ground plane 208 may also include other conductive structures such as integrated circuits, conductive ground plane structures in printed circuit board, and other electrical components)”,  
“the conformal RF antenna comprises a ground layer (paragraph 53: Figure 9: antenna 40 in region 22 of device 10 may be formed from a ground plane such as ground plane 208), 
an antenna layer comprising at least one radiating element (paragraph 53: Antenna resonating element 108 may be formed from a segment of peripheral conductive housing member 122 that extends between gap 202 and gap 204 (as an example). This segment of peripheral conductive housing member 122 may serve as conductive structure 114 of FIG. 8 and may form inverted-F antenna resonating element arm structures such as arm 104 of FIG. 7), and 
a flexible dielectric substrate interposed between the ground layer and the antenna layer (paragraph 55: Figure 10: radio-frequency transceiver circuitry 90 may be mounted on substrate 214...substrate 214 may be a plastic carrier, a printed circuit formed from a flexible sheet of polymer (e.g., a flex circuit formed form a layer of polyimide with patterned conductive traces)), 
wherein the RF chip is mounted to the ground layer (paragraph 53:  Ground plane 208 may also include other conductive structures such as integrated circuits, conductive ground plane structures in printed circuit board, and other electrical components)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Holzmann et al. (‘989) with the teaching of Jarvis et al. (‘046) for having customizable antenna structure to accommodate a configuration of antenna and radio frequency circuits (Jarvis et al. (‘046) – paragraph 9). In addition, both prior art references, (Holzmann et al. (‘989) and Jarvis et al. (‘046)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 

Claims 2-3, 23-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Sato (US 2018/0226727 A1).
Regarding Claim 2, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the electrical coupling between the RF chip and the conformal RF antenna is non-galvanic or wireless.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the electrical coupling between the RF chip and the conformal RF antenna is non-galvanic or wireless (paragraph 146: a wireless communication apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate and that have a shape elongated in an electric field direction of an electromagnetic wave to be radiated by the one or more electric coupling antenna elements, one or more magnetic coupling antenna elements that are formed in the one or more conductive layers and that have a shape elongated in a magnetic field direction of the electromagnetic wave to be radiated by the one or more electric coupling antenna elements, and a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Sato (‘727) for having efficient wireless communication within a substrate of limited size (Sato (‘727) – paragraphs 3). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Regarding Claim 3, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the conformal RF antenna is a conformal radar antenna, and the RF chip is a radar chip.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the conformal RF antenna is a conformal radar antenna, and the RF chip is a radar chip (paragraphs 146-147:  radar apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate…a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Sato (‘727) for having a radar apparatus that enable downsizing of a substrate in which a plurality of antenna elements are disposed (Sato (‘727) – paragraphs 5). In addition, both prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Regarding Claim 23, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989) does not explicitly disclose “the ground layer comprises an opening and the RF device further comprises a first coupling structure mounted between the RF chip and the conformal RF antenna aligned with the opening, wherein the first coupling structure is configured to receive the RF signal from the RF chip and transmit the RF signal, non-galvanically or wirelessly, through the opening towards the antenna layer.”
Jarvis et al. (‘046) teaches “the ground layer comprises an opening (paragraph 54: conductive structure 210 may form a short circuit branch for antenna 40 that extends between segment 122B of peripheral conductive housing member 122 and ground plane 208).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Holzmann et al. (‘989) with the teaching of Jarvis et al. (‘046) for having customizable antenna structure to accommodate a configuration of antenna and radio frequency circuits (Jarvis et al. (‘046) – paragraph 9). In addition, both prior art references, (Holzmann et al. (‘989) and Jarvis et al. (‘046)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the RF device further comprises a first coupling structure mounted between the RF chip and the conformal RF antenna aligned with the opening, wherein the first coupling structure is configured to receive the RF signal from the RF chip and transmit the RF signal, non-galvanically or wirelessly, through the opening towards the antenna layer (paragraph 146: a wireless communication apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate and that have a shape elongated in an electric field direction of an electromagnetic wave to be radiated by the one or more electric coupling antenna elements, one or more magnetic coupling antenna elements that are formed in the one or more conductive layers and that have a shape elongated in a magnetic field direction of the electromagnetic wave to be radiated by the one or more electric coupling antenna elements, and a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Sato (‘727) for having efficient wireless communication within a substrate of limited size (Sato (‘727) – paragraphs 3). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Regarding Claim 24, which is dependent on claim 23, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) discloses the radio frequency device of claim 23. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the RF signal is non-galvanically or wirelessly coupled into the at least one radiating element of the antenna layer via the first coupling structure.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the RF signal is non-galvanically or wirelessly coupled into the at least one radiating element of the antenna layer via the first coupling structure (paragraph 146: a wireless communication apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate and that have a shape elongated in an electric field direction of an electromagnetic wave to be radiated by the one or more electric coupling antenna elements, one or more magnetic coupling antenna elements that are formed in the one or more conductive layers and that have a shape elongated in a magnetic field direction of the electromagnetic wave to be radiated by the one or more electric coupling antenna elements, and a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Sato (‘727) for having efficient wireless communication within a substrate of limited size (Sato (‘727) – paragraphs 3). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure.   
Regarding Claim 25, which is dependent on claim 23, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) discloses the radio frequency device of claim 23. Holzmann et al. (‘989)/Sato (‘727) does not explicitly disclose “the first coupling structure is configured transmit the RF signal, non-galvanically or wirelessly, through the opening and through the flexible dielectric substrate to the antenna layer.”
Jarvis et al. (‘046) relates to electronic devices having antennas used in wireless communications supporting any band of interest.  Jarvis et al. (‘046) teaches “the first coupling structure is configured transmit the RF signal, non-galvanically or wirelessly, through the opening and through the flexible dielectric substrate to the antenna layer (paragraph 53: Figure 9: antenna 40 in region 22 of device 10 may be formed from a ground plane such as ground plane 208...antenna resonating element 108 may be formed from a segment of peripheral conductive housing member 122 that extends between gap 202 and gap 204...this segment of peripheral conductive housing member 122 may serve as conductive structure 114 of FIG. 8 and may form inverted-F antenna resonating element arm structures such as arm 104 of FIG. 7... ground plane 208 may also include other conductive structures such as integrated circuits, conductive ground plane structures in printed circuit board, and other electrical components; paragraph 55: Figure 10: radio-frequency transceiver circuitry 90 may be mounted on substrate 214...substrate 214 may be a plastic carrier, a printed circuit formed from a flexible sheet of polymer (e.g., a flex circuit formed form a layer of polyimide with patterned conductive traces).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989) with the teaching of Jarvis et al. (‘046)/Sato (‘727)  for having customizable antenna structure to accommodate a configuration of antenna and radio frequency circuits (Jarvis et al. (‘046) – paragraph 9). In addition, both prior art references, (Holzmann et al. (‘989), Sato (‘727) and Jarvis et al. (‘046)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Regarding Claim 31, which is dependent on independent claim 15, and which is a corresponding method claim of device claim 23, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) discloses all the claimed invention as shown above for claim 23. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Talty et al. (US 2017/0324138 A1).
Regarding Claim 4, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the non-metallic component comprises at least one of a window, a lighting cover, or a mirror casing.”
Talty et al. (‘138) relates to directed to an antenna structure including an antenna mounted on a dielectric substrate. Talty et al. (‘138) teaches “the non-metallic component comprises at least one of a window, a lighting cover, or a mirror casing (paragraph 12: Figure 3: profile view of a vehicle window including a thin film, flexible antenna formed thereon; paragraph 18: the present invention proposes providing a wideband antenna on the windshield 16, the rear window 18, or any other window or dielectric structure on the vehicle 10, where the antenna is flexible to conform to the shape of the particular dielectric structure).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Talty et al. (‘138) for having a suitable substrate to accommodate a configuration of antenna and radio frequency. In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Talty et al. (‘138)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Chen et al. (US 2010/0327068 A1).
Regarding Claim 5, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “a cavity that extends through the ground layer, the flexible dielectric substrate, and the antenna layer, wherein the cavity is configured to provide a thermal path for dissipating thermal energy generated by the RF chip in a direction away from the RF chip.”
Chen et al. (‘068) is related to compact millimeter wave packages with integrated antennas. Chen et al. (‘068)  teaches “a cavity that extends through the ground layer, the flexible dielectric substrate, and the antenna layer, wherein the cavity is configured to provide a thermal path for dissipating thermal energy generated by the RF chip in a direction away from the RF chip (paragraph 160: provide a package with a socket for an RF chip and a cavity for planar antenna arrays, wherein the antenna cavity can be a circular or rectangular ring or ring-type, or a large cavity for a side-by-side configuration, and wherein the cavity for housing the chip can also provide spaces for high performance transmission lines at mmWave wavelengths. In one or more embodiments, the package can implement a planar phased array, and/or a heat dissipater can be implemented below the lower housing cavity; paragraph 165: the slots are opposed to the patches. Also included in the package is a first substrate structure locating the N generally planar patches with respect to the at least one generally planar ground plane and defining an antenna cavity 5550 between the N generally planar patches and the at least one generally planar ground plane)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Chen et al. (‘068) for dissipating heat from the transmit and receive modules more efficiently. In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Chen et al. (‘068)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Lin et al. (US 2019/0178983 A1).
Regarding Claim 9, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989) does not explicitly disclose “the antenna layer comprises a plurality of radiating elements that form a phased array antenna, and the RF chip is configured to drive the phased array antenna to adjust a main lobe of the conformal RF antenna.”
Jarvis et al. (‘046) relates to electronic devices having antennas used in wireless communications supporting any band of interest.  Jarvis et al. (‘046) teaches the antenna layer  (paragraph 53: Figure 9: antenna 40 in region 22 of device 10 may be formed from a ground plane such as ground plane  208 and antenna resonating element 108...ground plane  208 may be formed from conductive structures in the interior of device 10 such as patterned sheet metal structures over which plastic structures have been molded...ground plane  208 may also include other conductive structures such as radio-frequency shielding cans, integrated circuits, conductive ground plane structures in printed circuit board, and other electrical components)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989) with the teaching of Jarvis et al. (‘046) for having customizable antenna structure to accommodate a configuration of antenna and radio frequency circuits (Jarvis et al. (‘046) – paragraph 9). In addition, both prior art references, (Holzmann et al. (‘989) and Jarvis et al. (‘046)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Lin et al. (‘983) is in the field of automotive radar system (paragraph 1). Lin et al. (‘983) teaches “a plurality of radiating elements that form a phased array antenna, and the RF chip is configured to drive the phased array antenna to adjust a main lobe of the conformal RF antenna (paragraph 54: the beam steering calculations may be employed in a steering phased array antenna main beam, in order to locate a direction of incoming signal and gain spatial information of the interferers…the radar unit may perform electronical steering of the antenna beam to cover a wide range of directions…an MCU of the radar unit may re-configure, using for example control signal from MCU 410 or master unit 380 in FIG. 3, a phased array detection path to scan different frequencies and/or adjust phased array circuits...the phased array circuits may be composed of multiple, adjustable, parallel and/or selectable delays, in order to create stronger transmitter and/or receiver active beams, and in some examples create beam ‘nulls’ for example in a direction of an identified interferer…in this manner, using a phased array transmitter, the MCU 410 or master unit 380 of the radar unit may adjust the delay/phase difference amongst different paths, and thus the direction of the transmitting signal beam can be adjusted. Similarly, the MCU 410 or master unit 380 of the radar unit may adjust the delay/phase difference amongst different paths, and thus the direction of the receiving signal beam can be adjusted by a phased array receiver…the strength of the beam indicates the gain of the antenna)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Lin et al. (‘983) for enhancing the precision of the targets localisation and path prediction of their system (Lin et al. (‘983) – paragraph 6). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Lin et al. (‘983)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Handy et al. (US 2013/0269175 A1).
Regarding Claim 10, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the antenna layer includes at least one patterned metal layer arranged on a main surface of the flexible dielectric substrate, wherein the at least one patterned metal layer forms the at least one radiating element.”
Handy et al. (‘175) is in the field of automotive radar system (paragraph 1). Handy et al. (‘175) teaches “the antenna layer includes at least one patterned metal layer arranged on a main surface of the flexible dielectric substrate, wherein the at least one patterned metal layer forms the at least one radiating element (paragraph 63: direct write includes a family of techniques that allows for "printing" of electronic materials onto flat, flexible or conformal substrates of interest at relatively low temperatures without the need for tooling, masks, chemical etchants, or special atmospheres. As such, direct write processes can be used to deposit electronic materials directly onto a large number of substrate materials…the disclosed invention also makes use of direct write for the patterning of low and high-conductivity metals onto curved surfaces; paragraph 65: the direct write processes selected may be capable of manufacturing conductor, dielectric /insulator and semiconductor devices on both flexible and/or complex three dimensional geometrical surfaces without damaging the substrate material of interest; paragraph 71: a curved aircraft surface (130), which is part of an aircraft fuselage, may have a structurally integrated phased array antenna system comprising conformal antenna element)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Handy et al. (‘175) Incorporating or embedding the antenna into a surface of the vehicle structure to decrease the large space and weight burden typical of similar free-standing antennas (Handy et al. (‘175) – paragraph 9). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Handy et al. (‘175)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having antenna and integrated circuit mounted on same substrate. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1)/Chen et al. (US 2010/0327068 A1), and further in view of Jack et al. (US 2004/0140429 A1).
Regarding Claim 11, which is dependent on independent claim 5, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Chen et al. (‘068) discloses the radio frequency device of claim 5. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the RF chip is arranged over the cavity and the cavity is filled with at least one of a thermal paste or a thermal pad.”
Chen et al. (‘068) is related to compact millimeter wave packages with integrated antennas. Chen et al. (‘068)  teaches “the RF chip is arranged over the cavity (paragraph 160: provide a package with a socket for an RF chip and a cavity for planar antenna arrays, wherein the antenna cavity can be a circular or rectangular ring or ring-type, or a large cavity for a side-by-side configuration, and wherein the cavity for housing the chip can also provide spaces for high performance transmission lines at mmWave wavelengths. In one or more embodiments, the package can implement a planar phased array, and/or a heat dissipater can be implemented below the lower housing cavity; paragraph 165: the slots are opposed to the patches. Also included in the package is a first substrate structure locating the N generally planar patches with respect to the at least one generally planar ground plane and defining an antenna cavity 5550 between the N generally planar patches and the at least one generally planar ground plane)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Chen et al. (‘068) for dissipating heat from the transmit and receive modules more efficiently. In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Chen et al. (‘068)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Jack et al. (‘429) is in the field of sensors in millimeter-range. Jack et al. (‘429) teaches “the cavity is filled with at least one of a thermal paste or a thermal pad (paragraph 9: thermal detector unit is suspended by a plurality of the multi-layered conductive leads over a cavity defined by the substrate…each conductive lead is in contact with the antenna and the thermal detector unit... an electrically conductive pathway is established between the superconductive layer and each of the antenna and the thermal detector unit by an electrically conductive bond such as thermal paste or other conductive adhesive)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Chen et al. (‘068) with the teaching of Jack et al. (‘429) for having electrically conductive bond between antenna and conductive circuit aiding in thermal dissipation (Jack et al. (‘429) – paragraph 9). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1)/Sato (US 2018/0226727 A1), and further in view of Jeong et al. (US 2019/0103653 A1).
Regarding Claim 13, which is dependent on independent claim 23, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) discloses the radio frequency device of claim 23. Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) does not explicitly disclose “a ball grid array laminate arranged between the RF chip and the conformal RF antenna, wherein the RF chip is mounted on the ball grid array laminate, wherein the first coupling structure is mounted to the ball grid array laminate such that the first coupling structure is arranged between the ball grid array laminate and the conformal RF antenna, wherein the ball grid array laminate is configured to receive the RF signal from the RF chip and couple the RF signal into the first coupling structure.”
Jeong et al. (‘653) relates to to antenna module configurations. Jeong et al. (‘653) teaches “a ball grid array laminate arranged between the RF chip and the conformal RF antenna, wherein the RF chip is mounted on the ball grid array laminate, wherein the first coupling structure is mounted to the ball grid array laminate such that the first coupling structure is arranged between the ball grid array laminate and the conformal RF antenna, wherein the ball grid array laminate is configured to receive the RF signal from the RF chip and couple the RF signal into the first coupling structure (paragraph 87: the antenna module 800 may be secured to the board 201 using a ball grid array (BGA) type connection including input/output (IO) and ground connections ...the antennas 1212 (e.g., dipole antennas 812 and/or patch antennas 714) are flexibly connected to the antenna module 1200 (e.g., 800) to provide further flexibility for improving radiation from the antenna 1212...when the antenna module 1200 is tilted with respect to the board 201, the antenna 1212 may be angled so as to radiate and/or receive from different directions...when the antenna module 1200 is mounted roughly perpendicular to the board 201 (and therefore roughly perpendicular to a display (not shown) and/or backing (not shown) of the wireless device 1000), the patch antennas (e.g., 1212) may radiate and/or receive energy from a direction that is roughly perpendicular to such display and/or backing; paragraph 89: antenna and/or RF elements may be implemented on the same board (for example, the board 201) as the baseband chip and/or transceiver chip of the transceiver elements 210 (and/or the RFIC 740); Figure 7).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) with the teaching of Jeong et al. (‘653) for enabling efficient transmission and reception of millimeter wave signals (Jeong et al. (‘653) – paragraph 5). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046), Sato (‘727) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Jeong et al. (US 2019/0103653 A1).
Regarding Claim 14, which is dependent on independent claim 1, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the radio frequency device of claim 1. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “a frame structure mounted on the conformal RF antenna and at least partly surrounding the RF chip.”
Jeong et al. (‘653) is in the field of antenna module configurations for wireless communications. Jeong et al. (‘653) teaches “a frame structure mounted on the conformal RF antenna and at least partly surrounding the RF chip (paragraph 32: the mold may be deposited on a multilayer substrate, including a multilayer antenna…the conductive wall separates the non-metallized mold (non-shielded mold) that does not include a conformal shield from the metallized mold (shielded mold) that encapsulates integrated circuits …the conductive wall may be composed of a conductive solid sheet or a frame)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Jeong et al. (‘653) forming the conductive wall to suppress a lossy mold effect on antennas, maintaining system performance of the antenna module (Jeong et al. (‘653) – paragraphs 32). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Regarding Claim 16, which is dependent on independent claim 15, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the method of claim 15. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the RF chip is mounted on the conformal RF antenna before the conformal RF antenna is mounted on the non-metallic component.”
Jeong et al. (‘653) is in the field of antenna module configurations for wireless communications. Jeong et al. (‘653) teaches “the RF chip is mounted on the conformal RF antenna before the conformal RF antenna is mounted on the non-metallic component (paragraph 17: Figure 7: an antenna module having a radio frequency (RF) processing integrated circuit (IC) and a power control IC embedded in a mold on the antenna module - RF IC is integrated with the antenna before mounting)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Jeong et al. (‘653) improving system performance of the antenna module (Jeong et al. (‘653) – paragraphs 32). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Schmalenberg et al. (US 2015/0346322 A1).
Regarding Claim 17, which is dependent on independent claim 15, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the method of claim 15. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “the conformal RF antenna is mounted on the non- metallic component before the RF chip is mounted on the conformal RF antenna.”
Schmalenberg et al. (‘322) teaches “the conformal RF antenna is mounted on the non- metallic component before the RF chip is mounted on the conformal RF antenna (Figure 8: etch design in chip PCB 800, assemble discrete components to the chip PCB 802, etch antennas in antenna PCB 804, bond chip PCB to metal housing 806, bond antenna PCT to the metal housing 808)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Schmalenberg et al. (‘322) for manufacturing the automotive radar sub-system for robustness (Schmalenberg et al. (‘322) – paragraph 20). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Schmalenberg et al. (‘322)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), in view of Jeong et al. (US 2019/0103653 A1), and further in view of Huynh et al. (US 2017/0236776 A1).
Regarding Claim 18, which is dependent on independent claim 15, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the method of claim 15. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose:
before mounting the RF chip on the conformal RF antenna, mounting a frame structure on the conformal RF antenna.
before mounting the RF chip on the conformal RF antenna, arranging an adhesive on the conformal RF antenna, wherein the adhesive is bounded by the frame structure; and arranging the RF chip on the adhesive.
Jeong et al. (‘653) is in the field of antenna module configurations for wireless communications. Jeong et al. (‘653) teaches “before mounting the RF chip on the conformal RF antenna, mounting a frame structure on the conformal RF antenna (paragraph 32: a conductive wall separates two portions of a mold…a first portion of the mold is referred to herein as a non-metalized mold, and a second portion of the mold is referred to herein as a metallized mold due to coverage of the metalized mold with a shield material. It should be recognized that although referred to as metallized or non-metallized, the mold is otherwise formed of the same material (e.g., epoxy, polyimide or other like mold material)…the mold may be deposited on a multilayer substrate, including a multilayer antenna…in this configuration, the conductive wall separates the non-metallized mold (non-shielded mold) that does not include a conformal shield from the metallized mold (shielded mold) that encapsulates integrated circuits… the conductive wall may be composed of a conductive solid sheet or a frame…forming the conductive wall suppresses a lossy mold effect on antennas caused by conventional epoxy molding)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Jeong et al. (‘653) forming the conductive wall to suppress a lossy mold effect on antennas, maintaining system performance of the antenna module (Jeong et al. (‘653) – paragraphs 32). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Huynh et al. (‘776) relates to device including radio frequency integrated circuit and antenna mounted on same substrate. Huynh et al. (‘776) teaches “arranging the RF chip on the adhesive (paragraph 44:  carrier 570 is attached to the back side of semiconductor chip 502 and to encapsulant material 506 using an adhesive material or another suitable die attach material)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Jeong et al. (‘653) with the teaching of Huynh et al. (‘776) for improved mounting of integrated circuit on the radar device (Huynh et al. (‘776) – paragraphs 44). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), and further in view of Abdolvand et al. (US 2016/0211826 A1).
Regarding Claim 19, which is dependent on independent claim 15, Holzmann et al. (‘989)/Jarvis et al. (‘046) discloses the method of claim 15. Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose “before mounting the RF chip on the conformal RF antenna, arranging at least one spacer structure on the conformal RF antenna, wherein the at least one spacer structure is configured to provide a predefined distance between the RF chip and the conformal RF antenna.”
Abdolvand et al. (‘826) is in the field of wireless sensors. Abdolvand et al. (‘826) teaches “before mounting the RF chip on the conformal RF antenna, arranging at least one spacer structure on the conformal RF antenna, wherein the at least one spacer structure is configured to provide a predefined distance between the RF chip and the conformal RF antenna (paragraph 24: the patch antenna can use a patch which is one-half wavelength long, mounted a precise distance above a larger ground plane, sometimes using a spacer comprising a dielectric between them…the antenna may also be off the substrate/chip…the on-chip antenna 130 can include antenna other than patch antenna).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Abdolvand et al. (‘826) for mounting of integrated circuit and antenna on device for optimum performance. In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Jeong et al. (‘653)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1), in view of Darmawikarta et al. (US 2019/0371621 A1), and further in view of Sato (US 2018/0226727 A1).
Regarding Claim 20, Holzmann et al. (‘989) discloses “a non-metallic component of a vehicle”, “a conformal RF antenna embedded in the non-metallic component” (paragraph 6: a motor vehicle antenna system having a plurality of planar antenna elements; paragraph 8: the antenna elements are distributed on the bumper of the motor vehicle; paragraph 14: according to the plan view of a motor vehicle 1 shown in the figure, a plurality of antenna elements 2 are mounted in a body-compliant manner on the front side of the bonnet and on the bumper in its front region... the respective antenna elements 2 are individually driven by a drive device or RF distribution 3; paragraph 17: conformal patch antennas; paragraph 19: because of the use of thin metal surfaces as antenna elements, there is the possibility of design-neutral attachment behind plastic surfaces or on the plastic surface behind the lacquer layer; paragraph 20: conformal antenna network in the front region of the motor vehicle);
          	Holzmann et al. (‘989) does not explicitly disclose” a radio frequency (RF) chip mounted on the non-metallic component”, “an antenna layer comprising at least one radiating element, and a flexible dielectric substrate interposed between the ground layer and the antenna layer.”
Jarvis et al. (‘046) relates to electronic devices having antennas used in wireless communications supporting any band of interest.  Jarvis et al. (‘046) teaches 
”a radio frequency (RF) chip mounted on the non-metallic component (paragraph 53:  Ground plane 208 may also include other conductive structures such as integrated circuits, conductive ground plane structures in printed circuit board, and other electrical components),” 
“the conformal RF antenna comprises a ground layer (paragraph 53: Figure 9: antenna 40 in region 22 of device 10 may be formed from a ground plane such as ground plane 208), an antenna layer comprising at least one radiating element (paragraph 53: Antenna resonating element 108 may be formed from a segment of peripheral conductive housing member 122 that extends between gap 202 and gap 204 (as an example). This segment of peripheral conductive housing member 122 may serve as conductive structure 114 of FIG. 8 and may form inverted-F antenna resonating element arm structures such as arm 104 of FIG. 7), and a flexible dielectric substrate interposed between the ground layer and the antenna layer (paragraph 55: Figure 10: radio-frequency transceiver circuitry 90 may be mounted on substrate 214...substrate 214 may be a plastic carrier, a printed circuit formed from a flexible sheet of polymer (e.g., a flex circuit formed form a layer of polyimide with patterned conductive traces)).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989) with the teaching of Jarvis et al. (‘046) for having customizable antenna structure to accommodate a configuration of antenna and radio frequency circuits (Jarvis et al. (‘046) – paragraph 9). In addition, both prior art references, (Holzmann et al. (‘989) and Jarvis et al. (‘046)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 
Holzmann et al. (‘989)/Jarvis et al. (‘046) does not explicitly disclose that the radio frequency (RF) chip mounted on the non-metallic component “by an adhesion promoter”
Darmawikarta et al. (‘621) teaches “a radio frequency (RF) chip mounted on the non-metallic component by an adhesion promoter (Claim 21:an integrated circuit (IC) package support, including: a dielectric material, a conductive pad in the dielectric material, a conductive via through the dielectric material and in electrical contact with the conductive pad, and an adhesion promoter material on sidewalls of the conductive via).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Holzmann et al. (‘989)/Jarvis et al. (‘046) with the teaching of Darmawikarta et al. (‘621) for mounting of integrated circuit on device for optimum performance. In addition, both prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046) and Darmawikarta et al. (‘621)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on semiconductor substrate. 
Holzmann et al. (‘989)/Jarvis et al. (‘046)/Darmawikarta et al. (‘621) does not explicitly disclose “the RF chip and the conformal RF antenna are non-galvanically or wirelessly coupled.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the RF chip and the conformal RF antenna are non-galvanically or wirelessly coupled (paragraph 146: a wireless communication apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate and that have a shape elongated in an electric field direction of an electromagnetic wave to be radiated by the one or more electric coupling antenna elements, one or more magnetic coupling antenna elements that are formed in the one or more conductive layers and that have a shape elongated in a magnetic field direction of the electromagnetic wave to be radiated by the one or more electric coupling antenna elements, and a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Darmawikarta et al. (‘621) with the teaching of Sato (‘727) for having efficient wireless communication within a substrate of limited size (Sato (‘727) – paragraphs 3). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046), Darmawikarta et al. (‘621) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1)/Darmawikarta et al. (US 2019/0371621 A1)/Sato (US 2018/0226727 A1), and further in view of Kamo (US 2016/0093944 A1).
Regarding Claim 22, which is dependent on independent claim 20, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Darmawikarta et al. (‘621)/Sato (‘727) discloses the system of claim 20. 
Holzmann et al. (‘989)/Jarvis et al. (‘046)/Darmawikarta et al. (‘621)/Sato (‘727) does not explicitly disclose “the non-metallic component is a window of the vehicle and comprises a first glass layer and a second glass layer, wherein the conformal RF antenna is arranged between a first glass layer and a second glass layer of the window.”
Kamo (‘944) relates to on-vehicle radar device. Kamo (‘944) teaches “the non-metallic component is a window of the vehicle and comprises a first glass layer and a second glass layer, wherein the conformal RF antenna is arranged between a first glass layer and a second glass layer of the window (paragraph 10: an on-vehicle radar device...the laminated glass including the innermost glass layer, an outermost glass layer, and an intermediate resin layer that is sandwiched between the innermost glass layer and the outermost glass layer, and an antenna configured to transmit a transmission wave from the inner side of the innermost glass layer to an outer side of the outermost  glass layer and receiving a reflected wave that enters from the outer side of the outermost glass layer to the inner side of the innermost glass layer, the transmission wave being a radio wave in a millimeter wave band; paragraph 24: the radar device 11 is mounted on the inner surface of a front windshield 12 of the vehicle 1; claim 1: the laminated glass including the innermost glass layer, an outermost glass layer, and an intermediate resin layer that is sandwiched between the innermost glass layer and the outermost glass layer; and an antenna configured to transmit a transmission wave from the inner side of the innermost glass layer to an outer side of the outermost glass layer and to receive a reflected wave that enters from the outer side of the outermost glass layer to the inner side of the innermost glass layer, the transmission wave being a radio wave in a millimeter wave band).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Darmawikarta et al. (‘621)/Sato (‘727) with the teaching of Kamo (‘944) for mounting of antenna on substrate for optimum performance. 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1)/Sato (US 2018/0226727 A1), and further in view of Chen et al. (US 2010/0327068 A1).
Regarding Claim 26, which is dependent on independent claim 23, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) discloses the radio frequency device of claim 23. Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) does not explicitly disclose “a cavity that extends through the ground layer, the flexible dielectric substrate, and the antenna layer, wherein the cavity is configured to provide a thermal path for dissipating thermal energy generated by the RF chip in a direction towards the non-metallic component, wherein the cavity is configured to receive the thermal energy from the RF chip and transfer the thermal energy away from the RF chip.”
Chen et al. (‘068) is related to compact millimeter wave packages with integrated antennas. Chen et al. (‘068)  teaches “a cavity that extends through the ground layer, the flexible dielectric substrate, and the antenna layer, wherein the cavity is configured to provide a thermal path for dissipating thermal energy generated by the RF chip in a direction towards the non-metallic component, wherein the cavity is configured to receive the thermal energy from the RF chip and transfer the thermal energy away from the RF chip (paragraph 160: provide a package with a socket for an RF chip and a cavity for planar antenna arrays, wherein the antenna cavity can be a circular or rectangular ring or ring-type, or a large cavity for a side-by-side configuration, and wherein the cavity for housing the chip can also provide spaces for high performance transmission lines at mmWave wavelengths. In one or more embodiments, the package can implement a planar phased array, and/or a heat dissipater can be implemented below the lower housing cavity; paragraph 165: the slots are opposed to the patches. Also included in the package is a first substrate structure locating the N generally planar patches with respect to the at least one generally planar ground plane and defining an antenna cavity 5550 between the N generally planar patches and the at least one generally planar ground plane)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) with the teaching of Chen et al. (‘068) for dissipating heat from the transmit and receive modules more efficiently. In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046), Sato (‘727) and Chen et al. (‘068)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Regarding Claim 27, which is dependent on claim 23, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) discloses the radio frequency device of claim 23. Holzmann et al. (‘989)/Jarvis et al. (‘046)/ )/Sato (‘727) does not explicitly disclose “the first coupling structure is a patch antenna.”
Chen et al. (‘068) is related to compact millimeter wave packages with integrated antennas. Chen et al. (‘068)  teaches “the first coupling structure is a patch antenna (paragraph 160: provide a package with a socket for an RF chip and a cavity for planar antenna arrays, wherein the antenna cavity can be a circular or rectangular ring or ring-type, or a large cavity for a side-by-side configuration, and wherein the cavity for housing the chip can also provide spaces for high performance transmission lines at mmWave wavelengths. In one or more embodiments, the package can implement a planar phased array, and/or a heat dissipater can be implemented below the lower housing cavity; paragraph 165: the slots are opposed to the patches. Also included in the package is a first substrate structure locating the N generally planar patches with respect to the at least one generally planar ground plane and defining an antenna cavity 5550 between the N generally planar patches and the at least one generally planar ground plane)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) with the teaching of Chen et al. (‘068) for dissipating heat from the transmit and receive modules more efficiently. In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046), Sato (‘727) and Chen et al. (‘068)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 

Claims 28-30 rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (DE10221989 A1) Espacenet translation/Jarvis et al. (US 2013/0050046 A1)/Sato (US 2018/0226727 A1), and further in view of Niakan et al. (US 2020/0280120 A1).
Regarding Claim 28, which is dependent on claim 23, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) discloses the radio frequency device of claim 23. Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) does not explicitly disclose “a second coupling structure mounted between the RF chip and the conformal RF antenna at the opening, wherein the first and the second coupling structures are displaced from each other in alignment with the opening and are non-galvanically or wirelessly coupled to each other, wherein the second coupling structure is configured to receive the RF signal from the first coupling structure and transmit the RF signal, non-galvanically or wirelessly, towards the antenna layer.”
Niakan et al. (‘120) is related to an electronic device with high frequency antenna integration. Chen et al. (‘068)  teaches “a second coupling structure mounted between the RF chip and the conformal RF antenna at the opening, wherein the first and the second coupling structures are displaced from each other in alignment with the opening and are non-galvanically or wirelessly coupled to each other, wherein the second coupling structure is configured to receive the RF signal from the first coupling structure and transmit the RF signal, non-galvanically or wirelessly, towards the antenna layer (paragraph 62: Figure 6: a plurality of apertures and antenna elements, on one or more faces of the shield can structure...the present techniques can apply to a plurality of antenna elements configured in a single antenna array, or a plurality of antennas formed from a number of apertures...the shield can 610 includes a conductive surface 612...the conductive surface 612 includes a top face 613, where an aperture 614 is formed in the top face 613...the conductive material of the conductive surface 612 may be metal. Beneath the conductive surface 612, within a cavity created by the shield can 610, a patch antenna element 616 may be coupled with one or more feeds and is fully exposed within the aperture 614...an antenna substrate may support the patch antenna element 616 within or near the aperture 614...the antenna substrate may be coupled with the side of the top face 613 within a cavity formed by the conductive surface 612. In other words, the antenna substrate may be coupled with a back side of the top face 613. The antenna substrate can include several layers, with at least one layer being a grounding ring 618...the patch antenna element 616 may be a flat rectangular sheet or patch of conductive material, mounted over the antenna substrate include the grounding ring 618...the antenna substrate including the grounding ring 618 can be a multilayer FPC circuit or a multi-chip module structure made of ceramic, such as an LTCC circuit...in either case, the antenna substrate can host antenna elements, antenna feed structures, and RF front-end circuitry such as gain shifters, phase shifters, and, in the case of an array of elements, low noise amplifiers and the like)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727) with the teaching of Niakan et al. (‘120) for efficient mounting of antenna on substrate for optimum performance. In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046), Sato (‘727) and Niakan et al. (‘120)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and integrated circuit mounted on same substrate. 
Regarding Claim 29, which is dependent on claim 28, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727)/Niakan et al. (‘120) discloses the radio frequency device of claim 28. Holzmann et al. (‘989)/Jarvis et al. (‘046)/Niakan et al. (‘120) does not explicitly disclose “the RF signal is non-galvanically or wirelessly coupled into the at least one radiating element of the antenna layer via the second coupling structure.”
Sato (‘727) relates to a radar apparatus. Sato (‘727) teaches “the RF signal is non-galvanically or wirelessly coupled into the at least one radiating element of the antenna layer via the second coupling structure (paragraph 146: a wireless communication apparatus includes one or more electric coupling antenna elements that are formed in one or more conductive layers included in a dielectric substrate and that have a shape elongated in an electric field direction of an electromagnetic wave to be radiated by the one or more electric coupling antenna elements, one or more magnetic coupling antenna elements that are formed in the one or more conductive layers and that have a shape elongated in a magnetic field direction of the electromagnetic wave to be radiated by the one or more electric coupling antenna elements, and a semiconductor chip that is connected to each of the one or more electric coupling antenna elements and each of the one or more magnetic coupling antenna elements and that processes a radio-frequency signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Jarvis et al. (‘046)/Niakan et al. (‘120) with the teaching of Sato (‘727) for having efficient wireless communication within a substrate of limited size (Sato (‘727) – paragraphs 3). In addition, all prior art references, (Holzmann et al. (‘989), Jarvis et al. (‘046), Niakan et al. (‘120) and Sato (‘727)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure.   
Regarding Claim 30, which is dependent on claim 28, Holzmann et al. (‘989)/Jarvis et al. (‘046)/Sato (‘727)/Niakan et al. (‘120) discloses the radio frequency device of claim 28. Holzmann et al. (‘989)/Sato (‘727)/Niakan et al. (‘120) does not explicitly disclose “the second coupling structure is mounted on the flexible dielectric substrate and is configured to receive the RF signal from the first coupling structure and transmit the RF signal, non-galvanically or wirelessly, through the flexible dielectric substrate towards the antenna layer.”
Jarvis et al. (‘046) relates to electronic devices having antennas used in wireless communications supporting any band of interest.  Jarvis et al. (‘046) teaches “the second coupling structure is mounted on the flexible dielectric substrate and is configured to receive the RF signal from the first coupling structure and transmit the RF signal, non-galvanically or wirelessly, through the flexible dielectric substrate towards the antenna layer (paragraph 53: Figure 9: antenna 40 in region 22 of device 10 may be formed from a ground plane such as ground plane 208...antenna resonating element 108 may be formed from a segment of peripheral conductive housing member 122 that extends between gap 202 and gap 204...this segment of peripheral conductive housing member 122 may serve as conductive structure 114 of FIG. 8 and may form inverted-F antenna resonating element arm structures such as arm 104 of FIG. 7... ground plane 208 may also include other conductive structures such as integrated circuits, conductive ground plane structures in printed circuit board, and other electrical components; paragraph 55: Figure 10: radio-frequency transceiver circuitry 90 may be mounted on substrate 214...substrate 214 may be a plastic carrier, a printed circuit formed from a flexible sheet of polymer (e.g., a flex circuit formed form a layer of polyimide with patterned conductive traces).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radio frequency device of Holzmann et al. (‘989)/Sato (‘727)/Niakan et al. (‘120) with the teaching of Jarvis et al. (‘046) for having customizable antenna structure to accommodate a configuration of antenna and radio frequency circuits (Jarvis et al. (‘046) – paragraph 9). In addition, both prior art references, (Holzmann et al. (‘989), Sato (‘727), Niakan et al. (‘120) and Jarvis et al. (‘046)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, operating in radio frequency range, antenna and high frequency circuits mounted on substrate or structure. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lasiter et al. (US 2020/0006846 A1) relate to wireless communications, and more particularly, to glass ceramic antenna packages having a large bandwidth for high frequency applications.
Vos et al. (US 2013/0176176 A1) relate to a multiband antenna array formed on a flexible substrate, high frequency elements may be provided on a prefabricated antenna chip.
Gregory (US 2008/0089039 A1) is in the field of electrical device having antenna and integrated circuit embedded in the same flexible substrate (paragraph 1). Gregory (‘039) describes that a flexible substrate 10 composed of a dielectric material, with a copper film 11 laminated on the top side, has embedded therein an electrical device (i.e. semiconductor, resistor, capacitor) or a electro mechanical device ( switch, sensor, connector)… a cavity created by laser ablation has to be at least the complementary size and shape of the chip12…the cavity formed in the PCB or other substrate has a complementary shape (paragraph 36).
Simula et al. (US 10,225,932 B1) relates to interfacing arrangements, such as of electrical interfaces, for providing connection between an external system and an electronic structure, particularly structure including a molded or casted material layer, such as antenna.  Simula et al. (‘932) describes that the thermal management element 35 and electrical elements, such as the at least one electrical element 12 or the converter element, which are arranged into the cavity 15 and generate heat...the thermal conduction path may additionally or alternatively comprise thermal conductive paste and/or thermally conductive parts or layers essentially arranged in contact with each other to form the path (column 27 lines 61- column 28 line 19).
Ahmadolo (US 2020/0052390 A1) is in the field of radar communication system. Ahmadolo (‘390) describes that Fig. 1A includes a schematic perspective view of a printed circuit board (PCB) 10 with one or more modular antenna systems 12, 14, 16 mounted thereon, as part of a radar sensor module, such as an automotive radar sensor module ... referring to Fig. 1A PCB 10 includes a substrate 30 on which various components, including but not limited to antenna systems 12, 14, 16, can be mounted …PCB substrate 30 is made of any standard inexpensive PCB material, such as, for example, FR4, which is a well-known National Electrical Manufacturers Association (NEMA) grade designation for glass-reinforced epoxy laminate material…modular antenna systems 12, 14, 16 can be mounted on substrate 30 by known mounting configurations, such as ball grid array (BGA) configurations, surface mount device (SMD) configurations, or other device mounting configuration...also, while not shown in FIG. 1A, other electronic components, such as integrated circuits can also be mounted on PCB substrate 30 (paragraph 33).

 					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648